Citation Nr: 0317987	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  97-04 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left lung disorder 
due to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The appellant served on active duty from March 1968 to March 
1971.  His claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which denied service connection 
for a left lung disorder due to Agent Orange exposure.  That 
decision was affirmed by the Board in October 1999.  

The appellant appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  In November 
2000, the Court vacated and remanded the October 1999 Board 
decision for further development.  The Board remanded the 
case to the RO in August 2001 to comply with the Court's 
order.  Following additional development and adjudication by 
the RO, the Board denied the appellant's claim again in a 
June 2002 decision, which the appellant appealed.  In a 
January 2003 Order, the Court vacated the Board's decision 
and remanded the matter back to the Board for development 
consistent with the parties' Joint Motion for Remand and to 
Stay Proceedings (Joint Motion).  The case is once again 
before the Board for appellate review. 

In January 2001 the RO granted the appellant's claim for 
nonservice-connected pension benefits, effective December 1, 
2001.  The appellant's representative submitted a letter in 
May 2002 requesting an effective date of June 2001 for that 
award.  In an August 2001 statement, the appellant also 
appears to have raised the issue of entitlement to service 
connection for diabetes mellitus as a result of exposure to 
Agent Orange.  As these claims have not been procedurally 
developed for appellate review, the Board refers them back to 
the RO for appropriate action.  


REMAND

As noted in the parties' Joint Motion, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106- 475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002)] is 
applicable to this claim.  Under the provisions of the VCAA, 
VA is obligated to notify the appellant of the evidence and 
information necessary to substantiate the claim and to 
explain what portion of the information and evidence will be 
obtained by VA and what portion the appellant must provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As 
pointed out in the Joint Motion, in the June 2002 decision, 
both the Board's analysis and the documents cited by the 
Board fail to address whose responsibility it would be to 
obtain the evidence needed to substantiate the appellant's 
claim.  The Board and the cited documents failed to indicate 
or discuss what evidence, if any, would be gathered by the 
appellant, and which evidence would be provided by VA.  See 
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, supra.  On 
remand, this deficiency must be cured.

The Board remanded the case back to the RO in August 2001 for 
additional development.  As indicated in the Joint Motion, 
however, not all of the requested development was 
accomplished.  See Stegall v. West, 11 Vet. App. 268, 270 
(1998).  Specifically, the Board instructed that the RO 
should obtain a 

thorough examination, including serology and skin 
tests (to determine the likelihood that the 
[appellant's] left lung disorder is related to 
coccidioides immitis), as well as any other tests 
deemed indicated by the examiner, and [upon] a 
review of the claims file, the examiner should 
indicate for the record whether it is at least as 
likely as not that the [appellant's] left lung 
condition began in service; or is otherwise 
related to his military service, including 
exposure to Agent Orange.

Pursuant to that request, the appellant underwent a VA 
compensation examination in February 2002.  It does not 
appear, however, that skin and serology testing were 
accomplished, as requested by the Board.  As a result, such 
testing is required before further adjudication by the Board. 




Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the VCAA is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) are satisfied to the extent 
required by law.  The actions of the RO 
must include, but are not limited to, 
notifying the appellant of the 
information and evidence necessary to 
substantiate the claim and explaining to 
the appellant what portion of the 
evidence is to be obtained by VA and what 
portion must be provided by the 
appellant.

2.  The VA physician who examined the 
appellant in February 2002 should examine 
the appellant again.  If that physician 
is unavailable, the case should be 
referred to another suitably qualified 
examining physician.  The examiner must 
perform serology and skin tests to 
determine the likelihood that the 
appellant's left lung disorder is related 
to coccidioides immitis, as well as any 
other tests deemed necessary by the 
examiner.  The examiner should indicate 
for the record whether it is at least as 
likely as not that the appellant's left 
lung condition began in service, or is 
otherwise related to his military 
service, including exposure to Agent 
Orange.  The examiner should provide a 
complete explanation for any conclusions 
reached.

3.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidence 
and to comply with an order of the Court.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the appellant until he is notified.  The 
appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



